Citation Nr: 1646029	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus disability.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and witnesses


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to July 1959.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), specifically, a February 2010 rating decision which found no new and material evidence to reopen claims for bilateral ankle and bilateral hearing loss service connection, and a January 2013 rating decision which found no new and material evidence to reopen the claim for tinnitus service connection.

Claims for service connection for bilateral ankle and bilateral hearing loss disabilities were initially denied by a February 1992 rating decision and service connection for bilateral ankle disabilities was later appealed and denied by a March 1996 Board decision.  The claim for service connection for tinnitus was denied by a June 2004 RO decision.

The Veteran had a video hearing before the undersigned Veterans Law Judge in
 August 2016.  A transcript of that proceeding has been associated with the
 electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of bilateral ankle service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received since the February 1992 rating decision and March 1996 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral ankle disorder; such evidence is not cumulative or redundant of evidence already of record.

2.  Evidence received since the February 1992 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss disorder; such evidence is not cumulative or redundant of evidence already of record.

3.  Evidence received since the June 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus disorder; such evidence is not cumulative or redundant of evidence already of record.

4.  Resolving doubt in favor of the Veteran, the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

5.  Resolving doubt in favor of the Veteran, the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral hearing loss disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a tinnitus disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156  (2015).

4.  Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Service connection for tinnitus disability is warranted.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105 (c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial. 38 C.F.R. § 3.156 (a).  Materiality has two components; first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist. Id. at 118.  Evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO determined that new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted. Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO). See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for bilateral ankle, bilateral hearing loss, and tinnitus disorders. 

Claims for service connection for bilateral ankle and bilateral hearing loss disabilities were initially denied by a February 1992 rating decision and service connection for bilateral ankle disabilities was later appealed and denied by a March 1996 Board decision.  The claim for service connection for tinnitus was denied by a June 2004 RO decision.  The basis of the denials was that a nexus between the claimed disabilities and active service was not found.  The Veteran did not appeal the denials.  As such, the decisions are final. 

Since the denials, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of current bilateral ankle, bilateral hearing loss, and tinnitus conditions as related to his military service.  The Veteran appeared for a VA examination which commented on his hearing loss and tinnitus conditions in October 2012.  Further, the Veteran testified during the August 2016 Board hearing about the nature and etiology of his bilateral ankle disorder.  Accordingly, this evidence is sufficient to reopen the previously-denied claims.  See 38 C.F.R. § 3.156 (a).

Duties to Notify and Assist

As the Veteran's claims for hearing loss and tinnitus service connection are being granted, any error related to the VCAA is moot. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303 (b). When a chronic disease, to include a sensorineural hearing loss and tinnitus, becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112  (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

"Other organic diseases of the nervous system" such as sensorineural bilateral hearing loss and tinnitus, are among the chronic diseases listed in 38 C.F.R. § 3.309 (a) for which service connection is available under a theory of continuity of symptoms.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013),  Fountain v. McDonald, 27 Vet. App. 258 (2015)..

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Facts and Analysis

In this case, present hearing loss and tinnitus disability, in-service noise exposure, and an equipoise of evidence linking the disabilities to service are evident. 

The Veteran appeared for a VA examination as to his hearing loss and tinnitus in October 2012.  For the right ear, the Veteran had higher than 40 decibels at 1000, 2000, 3000 and 4000 Hz.  For the left ear, he had higher than 40 decibels in 1000, 2000, 3000, and 4000 Hz.  Further, his speech discrimination score was 84 percent in the right ear and 80 percent in the left ear.  Therefore, the Veteran suffers from hearing loss for VA compensation purposes.

The Veteran is competent as a layperson to testify to suffering from tinnitus; as such, present disability for tinnitus is also established.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Veteran's DD 214, certificate of discharge, establishes that he served as an Engineman.  During the Veteran's August 2016 Board hearing, the Veteran testified to working between engines during service and suffering loud noise exposure; as a result, he stated that he has struggled with hearing loss and ringing of the ears since service to present.  Due to the DD 214 and the Veteran's statements, the Board finds noise exposure in service established.

The service treatment records shows that on entrance examination in October 1955 and separation examination in June 1959, whispered voice testing was 15/15.  No audiometric testing was conducted.

The October 2012 VA examiner stated that he cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation.  He stated that the Veteran's in-service duties in minesweeper and icebreaker engine rooms without hearing protection represent a sufficiently hazardous noise condition that it is considered highly likely that it did result in a significant decrease in hearing, and problems with tinnitus.  While Veteran's first audiometric evidence in the claims file of bilateral hearing loss is dated 1985, which is not sufficiently close to service to establish its onset in service, the examiner stated that the Veteran's noise exposure and lay statements on suffering from bilateral hearing loss and tinnitus since service rendered an opinion on the nexus speculative at the time of the exam.

When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  Here, the VA examination establishes present bilateral hearing loss and tinnitus disability.  In-service noise exposure is conceded.  The October 2012 VA examiner stated than an etiology opinion would be speculative due to the Veteran's noise exposure in service and lay statements on suffering from hearing loss and tinnitus since service.  The  opinion is of limited probative value.  The Board finds that there is credible evidence of symptoms of  hearing loss and tinnitus in service and continuity of symptoms since service.  There is evidence of noise exposure in service.  When there is an equipoise of evidence, as here, the Veteran prevails on his claims.  The Board weighs the balance of the evidence in favor of the Veteran in granting the claims.

In sum, the Board finds a grant of service connection for bilateral hearing loss and tinnitus appropriate.  The preponderance of the evidence is for the Veteran's claim and the doctrine of reasonable doubt is for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been received; the claim of entitlement to service connection for a bilateral ankle disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a bilateral hearing loss disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a tinnitus disorder is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds additional development is required for the re-opened claim for service connection for a bilateral ankle condition.

During the August 2016 Board hearing, the Veteran testified that he developed a bilateral ankle condition, to include arthritis, with onset in service, due to the marching and boots.  He has also submitted numerous VA treatment records which establish ongoing bilateral ankle conditions.  The Board finds a VA examination necessary to examine the Veteran and determine whether his bilateral ankle diagnoses are related to his service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all outstanding VA treatment records with the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed bilateral ankle disability.  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a) State all diagnoses as to the Veteran's bilateral ankle.

(b) With respect to each bilateral ankle disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability is etiologically related to service or was manifest within one year of service discharge. 

(c) In formulating the above opinions, the examiner is requested to discuss the Veteran's contentions that his bilateral ankle disorder is related to in-service marching and ill-fitting boots.

3. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


